                                                        FILED          Wilkes-Barre, PA.
                                                                  May 5, 2020
                                                          Clerk, U.S. Bankruptcy Court




Case 5:20-bk-00023-RNO   Doc 52 Filed 05/05/20 Entered 05/05/20 12:40:45   Desc
                         Main Document    Page 1 of 5
Case 5:20-bk-00023-RNO   Doc 52 Filed 05/05/20 Entered 05/05/20 12:40:45   Desc
                         Main Document    Page 2 of 5
Case 5:20-bk-00023-RNO   Doc 52 Filed 05/05/20 Entered 05/05/20 12:40:45   Desc
                         Main Document    Page 3 of 5
Case 5:20-bk-00023-RNO   Doc 52 Filed 05/05/20 Entered 05/05/20 12:40:45   Desc
                         Main Document    Page 4 of 5
Cindy Boyle

From:           pambml_automation@pamb.uscourts.gov on behalf of PAMB <rick_thompson@pamb.uscourts.gov>
Sent:           Tuesday, May 5, 2020 11:12 AM
To:             PAMBml_fax
Subject:        EDSS filing from WAYNE GREGORY LITTLE for on Tuesday, May 5, 2020 - 11:11



Submitted on Tuesday, May 5, 2020 ‐ 11:11 Submitted by user: Anonymous Submitted values
are:

Filer's Name: WAYNE GREGORY LITTLE
Debtor's name (if different):
Filer's EMail Address: grease_monkey18328@yahoo.com Filer's Phone Number: 813‐599‐1991
Case number (if known): 5:20‐bk‐00023‐RNO
   ==Documents==
    Document 1:

http://www.pamb.uscourts.gov/sites/default/files/webform/edss/BANKRUPTCY%20OBJECTIO
N%20TO%20MOTION%2005‐01‐2020.pdf
   Document description: BANKRUPTCY OBJECTION TO MOTION FOR RELIEF
   FROM AUTOMATIC STAY
    ==More Documents==
      Document 2:
      Document 2 description:
      Document 3:
      Document 3 description:
      Document 4:
      Document 4 description:
      Document 5:
      Document 5 description:




By entering my name in the box below, I affirm that I am intending to sign this form with my
signature and consent to use this electronic form.: WAYNE GREGORY LITTLE




                                                 1

      Case 5:20-bk-00023-RNO     Doc 52 Filed 05/05/20 Entered 05/05/20 12:40:45           Desc
                                 Main Document    Page 5 of 5
